Title: To Thomas Jefferson from J. P. G. Muhlenberg, 10 March 1781
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas



Sir
Camp Suffolk March the 10th. 1781

Major Hamilton a Captain in Colo. Gibsons Regiment wishes to retire from the Service, as the present State of the Regiment excludes all hopes of his being enabled to render his Country present services. He wishes to obtain some employment in the State untill he can again serve with Credit. I take the Liberty to introduce him to Your Excellency as a Gentleman of Merit, and one who has servd with great reputation. I have just received information that two large Ships appear in the Bay, but whether French or Brittish is not yet ascertaind. Colo. Parker and Colo. Meade left the Cross roads, two Mile below Halls, Yesterday Morning, with the detachment destind for the great Bridge consisting of near 1000 in the whole, which will compell me to remain inactive for some days,  untill I get the promisd reinforcements which are just beginning to come in.
I have the Honor to be with great respect Your Excellencys Most Obedt hble Servt.,

P. Muhlenberg

